DETAILED ACTION
The following is a first action on the merits of application serial no. 16/618516 filed 12/2/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 10/12/20 and 12/2/19 have been considered.
Claim Objections
Claim 29 is objected to because of the following informalities:  
-On lines 3-4, the limitation recites “a second hydraulic line extending from the branching to second first electromotively driven self-locking hydraulic pump”.  The examiner assumes that the term “second” is supposed to be recited and that the term “first” should be deleted, please clarify. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008240894 (IDS cited art). As to claim 21, JP discloses a method of constructing a hydraulic system for electrohydraulically pressing or adjusting a first pulley set (6) and a second pulley set (7) of a CVT transmission, the method comprising: providing a first electromotively driven self-locking hydraulic pump (16) to deliver a contact pressure from a hydraulic medium reservoir (51) into a pressure chamber (14a) of the second pulley set; and providing a second electromotively driven self-locking hydraulic pump (15) to displace pressurized hydraulic medium between a pressure chamber (11a) of the first pulley set and the pressure chamber (14a) of the second pulley set.
As to claim 25, JP discloses a hydraulic system for electrohydraulically pressing or adjusting a first pulley set and a second pulley set of a CVT transmission, the hydraulic system comprising: a first electromotively driven self-locking hydraulic pump (16) to deliver a contact pressure from a hydraulic medium reservoir (51) into a pressure chamber (14a) of the second pulley set; and a second electromotively driven self-locking hydraulic pump (15) to displace pressurized hydraulic medium between a pressure chamber (11a) of the first pulley set and the pressure chamber (14a) of the second pulley set.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP in view of Herkommer et al 20160290482. As to claim 23 and 26, JP discloses a branching (17a) between the first and second pumps, however, JP doesn’t disclose an accumulator on the branching between the pumps as recited.
Herkommer discloses a first electromotively driven self-locking hydraulic pump (4) and a second electromotively driven self-locking hydraulic pump (5) and shows that it is well known in the art to provide a hydraulic pressure accumulator (14) on a branching between the pumps (between 9a and 9b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide JP with an accumulator between the first and second pumps in view of Herkommer to provide emergency energy storage 
As to claim 29, JP in view of Herkommer discloses further comprising a first hydraulic line (between 16 and 17a) extending from the branching (17a) to the first electromotively driven self-locking hydraulic pump, a second hydraulic line (18) extending from the branching to second electromotively driven self-locking hydraulic pump, a third hydraulic line (between 17a and 17) extending from the branching to the pressure chamber of the second pulley set (14a), and a fourth hydraulic line (Herkommer shows that it is well known in the art to have a line (between 9a and 9b to 17) extending from the branching to the hydraulic pressure accumulator (Herkommer, 14).
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a hydraulic system for electrohydraulically pressing or adjusting a first and second pulley set of a CVT transmission having two electromotive driven hydraulic self-locking pumps wherein when hydraulic pressure is applied and an associated electromotive drive is switched off, the two pumps substantially maintain the applied pressure resulting from a static friction and residual torque of the electromotive drive and in combination with the limitations as written in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 22, 24, 27, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 22 in combination with claim 21) wherein when hydraulic pressure is applied and an associated electromotive drive is switched off, the two pumps substantially maintain the applied pressure resulting from a static friction and residual torque of the electromotive drive and in combination with the limitations as written in claim 22.
-(as to claim 24 in combination with claims 21 and 23) wherein a hydraulic resistor and a blocking valve arranged in parallel between the accumulator and branching.
-(as to claim 27 in combination with claims 25 and 26) wherein a hydraulic resistor and a blocking valve arranged in parallel between the accumulator and branching.
-(as to claim 30 in combination with claim 25) wherein the first pump maintains pressure in the first pulley chamber after being switched off and the second pump and in combination with the limitations as written in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Frank et al 20120122628, IDS cited art meets the limitations of at least claims 21 and 25: a hydraulic system for electrohydraulically pressing or adjusting a first pulley set and a second pulley set of a CVT transmission, the hydraulic system comprising: a first electromotively driven self-locking hydraulic pump (102) to deliver a contact pressure from a hydraulic medium reservoir (112) into a pressure chamber (126) of the second pulley set; and a second electromotively driven self-locking hydraulic pump (104) to displace pressurized hydraulic medium between a pressure chamber (124) of the first pulley set and the pressure chamber (126) of the second pulley set.
-Van Rooij et al 10364887 meets the limitations of at least claims 21 and 25: a hydraulic system for electrohydraulically pressing or adjusting a first pulley set and a second pulley set of a CVT transmission, the hydraulic system comprising: a first electromotively driven self-locking hydraulic pump (25) to deliver a contact pressure from a hydraulic medium reservoir (28) into a pressure chamber (12) of the second pulley set; and a second electromotively driven self-locking hydraulic pump (19) to displace pressurized hydraulic medium between a pressure chamber (7) of the first pulley set and the pressure chamber (12) of the second pulley set.
Note: to reduce redundancy of 102(a)(1) rejections pertaining to claims 21 and 25, the above cited arts were not used, but nonetheless meet the limitations as disclosed above.
-DeMaziere et al 7766139 discloses a hydraulic system and shows that it is well known in the art to maintain pressure in hydraulic pumps via shut off valves when pumps are switched off (column 1, lines 57-64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 4, 2021